DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 1/4/21.  Claims 1-18 are pending. Claims 16-18 are new.  
The IDS filed 3/17/2021 has been considered by the examiner.    

Election/Restrictions
Newly submitted claims 16-18 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 16-18 are drawn to organizing (i.e. categorizing) medical data from health files, and aggregating a medical file based upon the categorizations defined by a set of topical modules.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

.Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 15 recite a “mobile interoperable personal health information exchange with biometrics data analytics comprising a “platform” comprising several “services.”   Applicant’s disclosure describes: “Platform as a Service (PaaS) model may also be implemented on the cloud platform 101 for the execution of the cloud computing services 107 applications. PaaS delivers application execution services, such as application runtime, storage, and integration, for applications written for a pre-specified development framework within the cloud platform 101.” (par. 16)  Based upon this information, the mobile exchange, services, and a platform are interpreted as software components. 
 It is noted that claims 1 and 15 have been amended to include “a mobile device associated with an individual user.”  However, the claims 1 and 15 still fails to recite structural components or hardware which allow the functionality of the recited platform to be realized.  (i.e. computer readable medium storing instructions which when executed cause a processor to…; memory storing instructions and processor/ computer configured to perform…)   The system does not provide any link between the recited “mobile device” and the recited system functions.  

Claims 2-14 are dependent from Claim 1 and include(s) all the limitations of claim(s) 1, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11,13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raduchel (US 20150046192 A1)  further view of Hunter et al (US 20170132385 A1-referred to hereinafter as Hunter).
claim 1	Raduchel teaches a mobile interoperable personal health information exchange with biometrics data analytics comprising: 

the aggregation service periodically collecting electronic health records from a plurality of third-party medical record providers specific to an individual user (par. 15; par. 138-139: An electronic device 740 is used to aggregate and display medical records for a particular patient. The electronic device 740 serves as a secured proxy or conduit for accessing the disaggregated electronic medical records information stored in the electronic medical records storage systems 710, 720, and 730; Fig. 7)
 the storage service temporarily storing in a database the collected electronic medical records for processing by the formatting and the analysis and alert notification services (par. 139-accessing and storing aggregated records for display); 
the formatting service generating an aggregated medical file specific to the individual user comprising all the temporarily stored electronic medical records for that individual user (par. 77- the accessed information may include information related to a network address for the first storage system and formatting information for requests to the first storage system. In these examples, the user electronic device 130 may generate a request addressed to the first storage system and in a format used by the first storage system); 
the analysis and alert notification service analyzing data included within the aggregated medical file to identify possible health related abnormalities with the individual user (par. 154-156- system analyzes data for patterns in heart rate and blood pressure)
The user 120 or the recipient 170 may browse the electronic records using the listing of records displayed on the user electronic device 130; par. 103- 104: the assembled record on the user device may be transient or may last longer; the record access is provided via cloud networking)  
Raduchel discloses the method and system as explained.  Raduchel further discloses a system and method wherein storage of the medical assembled records may be transient. (par. 96: Specifically, user electronic device 130 may not store electronic medical records for future use. Likewise, healthcare professionals may not wish to retain copies of electronic medical records longer than necessary on recipient electronic device 180; par. 103- the display may be transient and the assembled electronic medical record may not remain on user electronic device 130 for long.  The temporary display may be applicable when the healthcare professional only need to verify information and does not need to retain the information; par. 105-the user device may transfer the assembled record to another recipient device) Raduchel does not expressly disclose after the transmitting aggregated medical file, directing the storage service to erase from the database the aggregated medical file and the collected electronic health records).
Hunter teaches erasing files from storage after transmission and use (i.e. directing the deletion of the aggregated medical file and the collected electronic health records)  (par. 22- This collected information may be temporarily stored, for example, and deleted once access to the virtual GUI has ceased)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the healthcare professionals may not wish to retain copies of electronic medical records longer than necessary on recipient electronic device 180, the breach of which may give rise to unwarranted risks to the patients. Electronic medical records may include sensitive information, the breach of which may be highly undesirable)
Claim 1 has been amended to recite/include: “a mobile device associated with an individual user.”  Raduchel teaches a system including a mobile device associated with an individual user.” (par. 55-a mobile device associated with a user is configured to securely aggregate electronic medical records for the user.)
 Claim 2  	Raduchel teaches the mobile interoperable personal health information exchange with biometrics data analytics of claim 1 wherein the aggregation service further periodically collecting real-time biometric or medical data from a mobile device belonging to the individual user and in communication with the cloud platform (par. 55- a mobile device associated with a user is configured to securely aggregate electronic medical records for the user. The mobile device may be configured to serve as a real-time, secure conduit to receive electronic medical records from remote service providers)
the storage service temporarily storing in the database the collected real-time biometric or medical data; (par. 76- the storage system storing electronic medical 
 the formatting service further including in the generated aggregated medical file specific to the individual the temporarily stored real-time biometric or medical data; (Fig. 7; par. 55-a mobile device associated with a user is configured to securely aggregate electronic medical records for the user; par. 62-the user may desire different durations for the aggregated medical care record. The aggregated medical record information may be available on the display of the user's mobile device for a limited period of time…the user may desire a longer duration, including permanent storage, when the user expects to revisit the same doctor's office for follow-up visits); and 
the analysis and alert notification service further including in its analysis the real- time biometric or medical data included within the aggregated medical file to identify possible health abnormalities with the individual user and alerts them (par. 154-156- system analyzes data for patterns in heart rate and blood pressure; par. 175- the electronic device 740 may automatically resolve/correct the inconsistencies and/or redundancies or may flag the inconsistencies and/or redundancies to alert a viewer of the electronic medical records.); 
Raduchel discloses the method and system as explained.  Raduchel further discloses a system and method wherein storage of the medical assembled records may be transient. (par. 96: Specifically, user electronic device 130 may not store electronic 
Hunter teaches erasing files from storage after transmission and use (i.e. directing the storage service to erase from the database the real-time biometric and medical data after transmitting the aggregated medical file.)  (par. 22- This collected information may be temporarily stored, for example, and deleted once access to the virtual GUI has ceased)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Raduchel with the teaching of Hunter to delete the aggregated medical file and the collected electronic health records.  As suggested by Hunter and Raduchel, one would have been motivated to include this feature to eliminate any erroneous use of unwanted information or the dissemination of confidential patient information. ( Hunter: par. 22; See also Raduchel, par. 96: healthcare professionals may not wish to retain copies of electronic medical records longer than necessary on recipient electronic device 180, the breach of which may give rise to unwarranted risks to the patients. Electronic medical records may include sensitive information, the breach of which may be highly undesirable) 
Claim 9.	 Raduchel discloses the mobile interoperable personal health information exchange with biometrics data analytics of claim 1 wherein the electronic medical record providers may include hospitals, outpatient clinics, health insurance agencies, physician practices, and prescription drug providers. (par. 56: mobile device responsively sends requests to multiple different database providers (e.g., a hospital database, a medical records database provider, a pharmacy database, etc.) that store electronic medical records for the user)
Claim 10	Raduchel teaches the mobile interoperable personal health information exchange with biometrics data analytics of claim 1 wherein the formatting service organizes the temporarily stored electronic medical records into the aggregated medical file according to defined topic headings reflecting specific types of medical and health data. (par. 164: the electronic device 740 may display the category of grouped electronic medical records along with the number of electronic medical records that have been grouped in the category (e.g., Heart (2) and Medicine (3)). Clicking on the displayed item associated with the group heart or the group medicine may display the electronic medical records that have been grouped into the particular category. Grouping records and displaying categories may enable a medical services provider to more quickly identify important/relevant electronic medical records without having to review a full set of electronic medical records.)
Claim 11  	Raduchel teaches the mobile personal health information exchange with biometrics data analytics of claim 1 wherein the formatting service appends the 
Claim 13. 	Raduchel, and Hunter, in combination teach the mobile personal health information exchange with biometrics data analytics of claim 1, as explained in the rejection of claim 1.  Furthermore, Raduchel teaches that  the collected electronic medical records comprise at least one of medical histories, laboratory results, X-rays, images, scans, prescriptions, over-the-counter medications, ECG monitoring information, EKG monitoring information, inhaler use history, blood glucose readings, blood pressure readings, pulse oximeter readings, weight readings, sleep patterns, nutrition need, nutrition history, exercise activity, and fitness activity. (Fig. 7; par. 146 medical history, prescriptions) 
Claim 15	Raduchel teaches a mobile interoperable personal health information exchange with biometrics data analytics comprising: 
a cloud platform implementing an aggregation service, a storage service, a formatting service and an analysis and alert notification service (par. 103- distributed storage over network 110 with ubiquitous access may be known as cloud storage); 

 the storage service temporarily storing in a database the collected electronic medical records for processing by the formatting and the analysis and alert notification services (par. 139-accessing and storing aggregated records for display); 
the formatting service generating an aggregated medical file specific to the individual user comprising all the temporarily stored electronic medical records for that individual user (par. 77- the accessed information may include information related to a network address for the first storage system and formatting information for requests to the first storage system. In these examples, the user electronic device 130 may generate a request addressed to the first storage system and in a format used by the first storage system); 
the analysis and alert notification service analyzing data included within the aggregated medical file to identify possible health related abnormalities with the individual user (par. 154-156- system analyzes data for patterns in heart rate and blood pressure)
the cloud platform transmitting the aggregated medical file to the mobile device associated with the individual user (par. 94; par. 102: The user 120 or the recipient 170 may browse the electronic records using the listing of records displayed on the user electronic device 130; par. 103- 104: the assembled record on the user device may be transient or may last longer; the record access is provided via cloud networking)  
the aggregation service further periodically collecting real-time biometric or medical data from a mobile device belonging to the individual user and in communication with the cloud platform (par. 55- a mobile device associated with a user is configured to securely aggregate electronic medical records for the user. The mobile device may be configured to serve as a real-time, secure conduit to receive electronic medical records from remote service providers);
 the storage service temporarily storing in the database the collected real-time biometric or medical data;  (par. 76- the storage system storing electronic medical records for the user 120 may authenticate the medical service provider; par. 77-the user electronic device accesses information associated with a first storage system (e.g., storage system 140) storing electronic medical records included in the request and generates a request for the electronic medical records stored by the first storage system based on the accessed information and the accessed authentication token)
the formatting service further including in the generated aggregated medical file specific to the individual the temporarily stored real-time biometric or medical data; (Fig. 7; par. 55-a mobile device associated with a user is configured to securely aggregate electronic medical records for the user; par. 62-the user may desire different durations for the aggregated medical care record. The aggregated medical record information may be available on the display of the user's mobile device for a limited period of time…the user may desire a longer duration, including permanent storage, when the user expects to revisit the same doctor's office for follow-up visits) and 

wherein the collected electronic medical records comprise at least one of medical histories, laboratory results, X-rays, images, scans, prescriptions, over-the-counter medications, ECG monitoring information, EKG monitoring information, inhaler use history, blood glucose readings, blood pressure readings, pulse oximeter readings, weight readings, sleep patterns, nutrition need, nutrition history, exercise activity, and fitness activity. (Fig. 7; par. 146 medical history, prescriptions) 
Raduchel discloses the method and system as explained.  Raduchel further discloses a system and method wherein storage of the medical assembled records may be transient. (par. 96: Specifically, user electronic device 130 may not store electronic medical records for future use. Likewise, healthcare professionals may not wish to retain copies of electronic medical records longer than necessary on recipient electronic device 180; par. 103- the display may be transient and the assembled electronic medical record may not remain on user electronic device 130 for long.  The temporary display may be applicable when the healthcare professional only need to verify information and does not need to retain the information; par. 105-the user device may transfer the assembled record to another recipient device).   

Hunter teaches erasing files from storage after transmission and use (i.e. directing the storage service to erase from the database the real-time biometric and medical data after transmitting the aggregated medical file.)  (par. 22- This collected information may be temporarily stored, for example, and deleted once access to the virtual GUI has ceased)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Raduchel with the teaching of Hunter to delete the aggregated medical file and the collected electronic health records.  As suggested by Hunter and Raduchel, one would have been motivated to include this feature to eliminate any erroneous use of unwanted information or the dissemination of confidential patient information. ( Hunter: par. 22; See also Raduchel, par. 96: healthcare professionals may not wish to retain copies of electronic medical records longer than necessary on recipient electronic device 180, the breach of which may give rise to unwarranted risks to the patients. Electronic medical records may include sensitive information, the breach of which may be highly undesirable)
Claims 3-5, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raduchel (US 20150046192 A1)  and Hunter et al (US 20170132385 A1-referred to hereinafter as Hunter) further view of Casimiro et al (US 20160078191 A1-Casimiro)
Claim 3. 	Raduchel teaches the mobile interoperable personal health information exchange with biometrics data analytics of claim 2 wherein the mobile device is in wireless communication with a plurality of wearable real-time biometric or medical 
	Raduchel teaches a system and method including electronic devices in communication with each other/networked to each other.   (par. 55- a mobile device associated with a user is configured to securely aggregate electronic medical records for the user. The mobile device may be configured to serve as a real-time, secure conduit to receive electronic medical records from remote service providers; par. 105: The user electronic device 130 may, optionally, transfer the records to the recipient electronic device 180 (370). The user electronic device 130 may transfer the records to the recipient electronic device 180 over connection 190 or the network 110. As disclosed herein, the data transfer may take place over a wireless, a wired link, an RF link or an IR link)   Raduchel further discloses capturing medical data in real time (par. 155-Such data may be based on, for example, raw heart beat data collected in real-time.) Raduchel does not expressly disclose the mobile device collecting real-time and medical data from a plurality of paired wearable real-time biometric or medical devices.  
	Casimiro discloses a system and method wherein the mobile device collects real-time and medical data from a plurality of paired wearable real-time biometric or medical devices.  (abstract: System and methods are described for real-time biometric monitoring and alert generation;  par. 87- The patient may be fitted with a wearable/mobile device capable of capturing biometric data (e.g., blood pressure, glucose levels, etc.) as the patient lives out his/her daily life. The captured data is transmitted to a host database system where it is stored and analyzed; par. 123- the implementations are applicable to other systems and environments including, but not limited to, client-server models, mobile technology and devices, wearable devices, and on-demand services.)
	At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Raduchel and Hunter in combination with the teaching of Casimiro to include a mobile device collecting real-time and medical data from a plurality of paired wearable real-time biometric or medical 
Claim 4. 	Raduchel teaches the mobile interoperable personal health information exchange with biometrics data analytics of claim 2 in which analytics and statistical processing are performed to recognize patterns in the biometric data.  (par. 154: the electronic device 740 may average electronic medical record data included in multiple electronic medical records received from one or multiple sources…the electronic device 740 may compute an average blood pressure for a patient (e.g., John Smith) using the electronic device 740…The electronic device 740 may identify that records R2 to R4 include past blood pressure data and average the blood pressure data received in records R2 and R3 from the electronic medical records storage system 720 and record R4 from the electronic medical records storage system 730. As shown, the electronic device 740 determines and displays the average blood pressure as Average BP--112/83)   
 Raduchel and Hunter in combination do not disclose, but Casimiro teaches a system and method wherein an analysis and alert notification service implements predictive algorithms to recognize patterns in the medical data in the aggregated medical file to draw deductions from those patterns that may show the likelihood of particular health events occurring in the future. (Par. 23-allow clinicians and patients to pro-actively monitor vitals in real time in order to predict and track potential health issues; par. 86-to an application that may be used by clinicians to access a patient's biometric data in real-time and perform predictive analysis on several high risk physiological parameters (such as blood glucose level, blood pressure, and heart rate.  
Claim 5	 Raduchel discloses a mobile interoperable personal health information exchange with biometrics data analytics of claim 4, wherein the predictive algorithms use longitudinal health data that spans over time for a particular individual and analyze this data with respect to age, gender, medications, and other relevant variables of the particular individual. (par. 118-the data may include information revealing certain characteristic of the patient (e.g., gender and age range). The data submitted may include information resulting from a treatment (either by the healthcare product or by a placebo). The treatment may be rendered in a double-blinded fashion. The information may include treatment efficacy and side effects, as recorded by scientific instruments that measure a particular physiologic parameter or image a particular region)
Claim 7  	Raduchel, Hunter, and Casimiro in combination teach the mobile interoperable personal health information exchange with biometrics data analytics of claim 3,  Raduchel and Hunter do not disclose, but Casimiro further discloses a system/method wherein real-time biometric and medical data generated by the paired wearable real-time biometric or medical devices include but are not limited to blood 
Claim 14. 	Raduchel and Hunter in combination teach the mobile interoperable personal health information exchange with biometrics data analytics of claim 2 as explained.  Raduchel and Hunter do not disclose, but Casimiro discloses the real-time data comprises at least one of blood pressure, pulse rate, respiratory rate, temperature, EKG, arterial oxygen saturation, EEG, glucose, electromyography data, and stress level. (par. 86-87; par. 116-the biometric data includes data related to one or more of blood pressure, blood glucose, body temperature, heart rate, respiratory rate, body composition, hemoglobin, cholesterol, triglycerides, an EKG, or a computed health score)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Raduchel and Hunter in combination with the teaching of Casimiro with the motivation of allow clinicians and patients to pro-actively monitor vitals in real time in order to predict and track potential 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raduchel (US 20150046192 A1)  and Hunter et al (US 20170132385 A1-referred to hereinafter as Hunter)  and Casimiro et al (US 20160078191 A1-Casimiro), and in further view of LePendu (US 20170091391 A1)
Claim 6	 Raduchel, Hunter, and Casimiro teach the mobile interoperable personal health information exchange with biometrics data analytics of claim 4 as explained.   Moreover, Raduchel discloses a system for and method of data mining anonymous data: (par. 154-155: data may be based on, for example, raw heart beat data collected in real-time. All data submitted may be stripped off patient-identifying information so that the submitted data is anonymous to preserve patient's privacy) and further discloses providing permanent storage for medical record data (par. 62- the user may desire a longer duration, including permanent storage, when the user expects to revisit the same doctor's office for follow-up visits)  
Raduchel, Hunter and Casimiro  do not expressly disclose, but LePendu  a system/method wherein the recognized patterns are established through the implementation of long term data mining and analysis of anonymized health data providing for the identification of abnormal biometric patterns, patterns of high risk populations for specific diseases, pattern classifications, trend analysis, and prediction of future health trends; (par. 44:  disease/risk logic module 40 comprises a predictive model process 46 to predict the risk of particular diseases or conditions according to one or more predictive models; if a hospital desires to identify patients at risk for long-


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raduchel (US 20150046192 A1), Hunter et al (US 20170132385 A1-referred to hereinafter as Hunter) Casimiro et al (US 20160078191 A1-Casimiro), and in further view of Franz et al.( WO 2013/155002 A1 -hereinafter Franz)
Claim 8. 	Raduchel, Hunter and Casimiro teach the mobile interoperable personal health information exchange with biometrics data analytics of claim 3.   Raduchel, Hunter and Casimiro do not disclose, but Franz teaches a system wherein the mobile device aggregates the collected real-time biometric and medical data into one or more spreadsheets customized for the specific type of data collected from the paired wearable real-time biometric and medical devices and wirelessly transmits the spreadsheet to the cloud platform.  (line 3:pg 37, lines 19-25:  the medical examination 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Raduchel (US 20150046192 A1)  and Hunter et al (US 20170132385 A1-referred to hereinafter as Hunter) in further view  of Kalies (US 2004/0143171 A1)
Claim 12	 Raduchel, Hunter, and Casimiro in combination teach the mobile interoperable personal health information exchange with biometrics data analytics of claim 2 as explained in the rejection of claim 2.   Raduchel, Hunter, and Casimiro do not disclose, but Kalies teaches 
collecting standardized medical norm statistical data from third party providers; (par. 36-38:  this embodiment of the present invention a patient population comprising a plurality of patients is monitored. Example populations include, but are not limited to, members of a common health care plan, co-employees of a particular company, workers within particular industries, fields of occupations, and patients having particular handicaps or diseases in common; 
the storage service further permanently stores the collected standardized medical norm statistical data;  (par. 38:  The data is sent to a data warehouse where at 
the analysis and alert notification service comparing data in the collected real-time biometric or medical data and in the collected electronic health records for the individual user against the stored standardized medical norm data to identify possible health related abnormalities with the individual user. (Fig. 3; par. 38-39: step 2000 a drug therapy analysis engine assesses the aggregated and organized patient population data in accordance with a predetermined set of assessment criteria, such as the patients' diagnosed conditions and current physical and mental status. The assessment may further be based upon predetermined assessment criteria such as current medical and pharmacological standards and practices; The report may include such items as potential adverse side effects and interactions to medications, likelihood of an onset of other symptoms and diseases, and recommendations)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Raduchel, Hunter, and Casimiro in combination with the teaching of Kalies, with the motivation of increasing the efficiency of providing quality healthcare in order to curb the rate of inflation of healthcare costs (par. 7)

Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the Raduchel and Hunter references have been applied to address the limitations of claim 1.  
	Applicant argues that the Raduchel does not disclose cloud storage and aggregation of medical data.  However, the Raduchel reference discloses: cloud storage and medical record access (par. 103- distributed storage over network 110 with ubiquitous access may be known as cloud storage), as well as assembling (i.e. aggregating ) medical records (par. 103- the electronic medical record assembled based on data segments from the cloud may not be printed to a physical copy).
	Furthermore, while applicant argues the importance of the details of the cloud platform in performing particular functions applicant has failed to explain how the applicant’s as claimed distinguishes over the Raduchel reference. 
(B)	Applicant argues that the Raduchel reference does not teach: collection of real-time biometric and medical data from the user's mobile device, temporary storage of collected real-time biometric data in the database on the cloud platform, and “analysis [of] the real-time biometric or medical data included within the aggregated medical file to possibly identify abnormalities with the individual user" and alerting.
or medical data,” “storage service temporarily storing in the database the collected real-time biometric or medical data.”  In other words, the claim requires the collection of one of the 2 types of data listed.  
	Raduchel discloses collecting real-time biometric or medical data from a mobile device belonging to the individual user and in communication with the cloud platform (par. 55- a mobile device associated with a user is configured to securely aggregate electronic medical records for the user. The mobile device may be configured to serve as a real-time, secure conduit to receive electronic medical records from remote service providers).  Raduchel  also teaches temporarily storing in the database the collected real-time biometric or medical data; (par. 76- the storage system storing electronic medical records for the user 120 may authenticate the medical service provider; par. 77-the user electronic device accesses information associated with a first storage system (e.g., storage system 140) storing electronic medical records included in the request and generates a request for the electronic medical records stored by the first storage system based on the accessed information and the accessed authentication token).  
Raduchel discloses analyzing medical data and assessing trends to determine possible health related abnormalities.  Applicant argues that the instant invention is distinct from Raduchel because applicant’s  statistical treatment could form the basis for an alert, such as comparison of the user's medical data to "stored standardized medical norm statistical data to medical data ... to further aid in detecting possible medical trends and abnormalities" (Applicant's specification, Paragraph [0024]) or even 
(C )  	Applicant argues the claimed invention is distinct from the prior art because: “the assembled medical record is deleted from the cloud platform after the assembled medical record is transferred to the user's electronic device where data are stored.”
In response, the Applicant again must note that the argued distinction is not consistent with applicant’s current claim language.  Moreover, in response to applicant's argument that the Raduchel and Hunter references’ deletion of an assembled medical file from a user device after transfer of the file to a second device, does not disclose or suggest Applicant's claim limitation wherein the assembled medical file is deleted from the cloud platform to the user device, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The combined teachings of Raduchel and Hunter in combination address the limitations of claim 2.  
Hunter teaches erasing files from storage after transmission and use (i.e. directing the storage service to erase from the database the real-time biometric and medical data after transmitting the aggregated medical file.)  (par. 22- This collected information may be temporarily stored, for example, and deleted once access to the virtual GUI has ceased)  At the time of the applicant’s invention, it would have been healthcare professionals may not wish to retain copies of electronic medical records longer than necessary on recipient electronic device 180, the breach of which may give rise to unwarranted risks to the patients. Electronic medical records may include sensitive information, the breach of which may be highly undesirable) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.